Mathews, J.,
delivered the opinion of the . . , court. This is a suit brought by the holder1-*227of a promissory note against ati endorser who ' resists payment on two principal grounds : want of notice of demand and refusal of pay-meat by, the .maker of the note ; and negligence of the holders in not properly notifying prior endorsers, whereby his recourse against them is lost in case of being compelled to pay.
bnloí'ATiiaLe
The court below gave judgment in favor of the defendant, on the ground of want of legal notice, from which the plaintiffs appealed.
The notice in the present case differs not as to the manner in which it was given, from that which was held by this court to be good in the case of Miller vs. Hennen, reported in vol. 3, 587, The circumstance of the temporary absence of the defendant from the city, as shown by the evidence on record, cannot change the effect of a notice left at his office, such as was considered good in the former case.
Holders of bills of exchange and negotiable notes are bound to give due notice to drawers and endorsers, of demand and refusal of acceptance, and payment by drawers and makers; but they are not bound to give this notice to all the parties on a bill or note, in *228order to make any one oí thorn hablo. It is enough that, the person to whom they mrn.a |Q resor| for payment, has legal notice. If there be others liable over to him, he ought to give them notice. See Chitty on Bills, (ed. 1821,) pages 295 and 298.
Gryrn.es for the plaintiffs, Hennen for the defendant,'
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, reversed, and annulled; and it is further ordered, adjudged and decreed, that the plaintiffs do recover from the the defendant and appellee, five thousand dollars, with lawful interest, and costs in both courts.